Case 5:21-cv-05114-TLB-MEF Document 33           Filed 08/20/21 Page 1 of 1 PageID #: 95




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

 KRISTOPHER MICHAEL MORGAN                                                     PLAINTIFF

 V.                             CASE NO. 5:21-CV-5114

 THERESA ROTHE, KCH, et al.                                               DEFENDANTS

                                         ORDER

        Comes on for consideration the Report and Recommendation (Doc. 22) filed in this

 case on August 2, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge

 for the Western District of Arkansas. Fourteen (14) days have passed without objections

 being filed by the parties.

        The Court has reviewed this case and, being well and sufficiently advised, finds as

 follows: the Report and Recommendation is proper and should be and hereby is

 ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

 Judge’s Report and Recommendation:

        (1) all claims against the City of Fayetteville are dismissed and this party is

 terminated;

        (2) all claims against Lieutenant Arnold and Sergeant Sears are dismissed

 and they are terminated as parties; and

        (3) the individual-capacity claims against Corporal Mulvaney are dismissed.

        The case will proceed against the remaining Defendants.

        IT IS SO ORDERED on this 20th day of August, 2021.


                                           /s/ Timothy L. Brooks
                                           TIMOTHY L. BROOKS
                                           UNITED STATES DISTRICT JUDGE
